Name: Decision No 2/90 of the EEC-Finland Joint Committee of 11 April 1990 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the harmonized system, Annex III to Protocol No 3 concerning the definition of the concept 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: European construction;  executive power and public service;  chemistry;  international trade;  leather and textile industries;  Europe
 Date Published: 1990-08-08

 nan